Name: 2008/542/EC: Commission Decision of 13Ã June 2008 setting up an Expert Group on Credit Histories
 Type: Decision
 Subject Matter: EU institutions and European civil service;  labour market;  information technology and data processing;  financial institutions and credit
 Date Published: 2008-07-03

 3.7.2008 EN Official Journal of the European Union L 173/22 COMMISSION DECISION of 13 June 2008 setting up an Expert Group on Credit Histories (2008/542/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas: (1) The Commission Communication on a single market for 21st century Europe (1), adopted in November 2007, was accompanied by a Staff Working Document on retail financial services (2), which stressed the importance of the access to and availability of credit data in promoting competitive retail financial services markets. It also announced the establishment of an expert group on credit histories. (2) The White Paper on the Integration of EU Mortgage Credit Markets (3) concluded that mortgage lenders and intermediaries should be required to adequately assess, by all appropriate means, the creditworthiness of borrowers before granting mortgage loans. It also concluded that mortgage lenders should not be discriminated against when accessing credit registers in other Member States and that credit data should circulate smoothly, while complying fully with Community data protection rules. (3) The Commission wishes to identify all legal, regulatory, administrative and other obstacles to the access to and the exchange of credit data, and to be advised on how to address these obstacles whilst ensuring a high level of consumer protection. (4) The expert group should be composed of individuals having competence in the area of credit data. (5) It is important to ensure that members of the group provide objective expert advice. (6) Personal data relating to members of the group should be processed in accordance with Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (4), HAS DECIDED AS FOLLOWS: Article 1 A group of experts on credit histories (hereinafter referred to as the group) is hereby set up by the Commission. Article 2 Task The task of the group is to:  identify all legal, regulatory, administrative and other obstacles to the access to and the exchange of credit data. In particular, the group shall analyse the possible impacts of the coexistence of different approaches to the organisation and working of credit registers in the Community and identify the consequences thereof from an economic point of view. It will also analyse the existing situation from the consumer protection (including data protection) point of view,  present proposals as to how the identified obstacles could be addressed. To this end, the group shall aim at identifying solutions which maximise credit data circulation whilst ensuring a high level of consumer protection. Article 3 Composition  Appointment 1. The group shall be composed of a maximum of 20 members. 2. The members of the group shall be appointed by the Commission from experts with competence in the area covered by the mandate of the group, following a call for expression of interest, on the basis of proposals from any of the following:  European or national associations, representing the interests of consumers or the financial services industry,  private or public credit data collectors or credit data processors from Member States,  representatives of Member States data protection authorities,  individuals with an academic background or recognised expertise in the area of credit data, including data protection. 3. The parties referred to in paragraph 2 shall express their interest in the participation in the Group in writing. 4. The Commission shall assess the eligibility of individual experts against the following criteria:  relevant demonstrable knowledge or competence in relation to the area covered by the mandate of the group,  recent practical expertise or experience,  proficiency in a language which is customary in the sphere of finance, at a level which allows the expert to participate in discussions and draft reports in that language. Expressions of interest received shall include documentation demonstrating that the proposed expert meets the above conditions. 5. The Commission shall select experts having in mind the need to represent the interests of all relevant stakeholders. As stated in its White Paper on Financial Services Policy 2005-2010, the Commission attaches a high importance to having a proportionate user representation. In addition, the Commission shall ensure a broad geographical representation and a balanced gender composition on the basis of the proposals received. 6. Proposed experts who have been deemed suitable but have not been appointed may be placed on a reserve list, which the Commission may use for the appointment of replacements. 7. The following provisions shall apply:  members proposed by European or national associations, representing interests of consumers or the financial services industry, or by credit data collectors or credit data processors, are appointed as stakeholders' representatives,  members from data protection authorities are appointed as representatives of their respective authorities,  members with an academic background or recognised expertise are appointed in a personal capacity,  the mandate of the members of the group shall start with the first meeting of the group and end with the completion of a report, no later than 1 May 2009. Members shall remain in office until their replacement or the end of their mandate,  members who are no longer able to contribute effectively to the group's deliberations, who resign or who do not respect the conditions set out in this Article or Article 287 of the Treaty establishing the European Community may be replaced for the remaining period of their mandate,  the names of the members shall be published in the Register of Expert Groups of the European Commission (5) and on the Internet site of the DG Internal Market and Services. The names of members are collected, processed and published in accordance with the provisions of Regulation (EC) No 45/2001 on the protection of individuals with regards to the processing of personal data,  members appointed in a personal capacity shall each year sign an undertaking to act in the public interest and a declaration indicating the absence or existence of any interest which may undermine their objectivity. Article 4 Operation 1. The group shall be chaired by a representative of the Commission. 2. In agreement with the Commission, sub-groups may be set up to examine specific questions under terms of reference established by the group; they shall be disbanded as soon as these have been fulfilled. 3. The representative of the Commission may invite experts and observers with specific knowledge to participate in the work of the group and the working groups. 4. Information obtained by participating in the group's or sub-group's deliberations may not be divulged if the Commission says that this relates to confidential matters. 5. The group and its sub-groups shall normally meet at the Commission premises, in the form and according to the timetable determined by the Commission. The Secretariat of the Group shall be provided by the Commission. Commission officials with an interest in the area may attend meetings of the group and its sub-groups. 6. The group shall adopt its rules of procedure on the basis of the standard rules of procedure adopted by the Commission (6). 7. The Commission may publish on the Internet, in the original language of the document concerned, any summary, conclusion, or partial conclusion or working document of the group. Article 5 Meeting expenses 1. The Commission shall reimburse travel and subsistence expenses for members in connection with the activities of the group in accordance with the provisions in force within the Commission (7). The members shall not be paid for their services. 2. Meeting expenses are reimbursed within the limits of the appropriations allocated to the department concerned under the annual procedure for allocating resources. Done at Brussels, 13 June 2008. For the Commission Charlie McCREEVY Member of the Commission (1) COM(2007) 724 final. (2) SEC(2007) 1520. (3) COM(2007) 807 final. (4) OJ L 8, 12.1.2001, p. 1. (5) http://ec.europa.eu/secretariat_general/regexp/ (6) Annex III to document SEC(2005) 1004. (7) Commission Decision C(2007) 5858 of 5 December 2007.